CiibistiaNSON, J.
(dissenting). The situation presented in this case is somewhat perplexing. There is room for doubt as to whether the live stock should be sold. The record is quite voluminous, — lengthy affidavits were submitted on both sides; there are many incidents and facts having a direct bearing on the question under consideration, to which no reference has been made in the majority opinion. In the very nature of things, the determination of the question whether attached perishable property, or live stock, should, or should not, be sold before judgment is entered in the action, is one which rests largely in the sound judicial discretion of the trial court. In this case, the matter was fully submitted to the trial court; that court seems to have given the matter careful and conscientious consideration, and I am not prepared to say that it abused its discretion in making the order which it did.
Biedzell, Ch J., concurs.